Filed Pursuant to Rule 424(b)(3) File Nos. 333-174887 and 333-174887-01 PROSPECTUS SUPPLEMENT to Prospectus dated May 15, 2012 Offering Amount $250,000,000 GWG HOLDINGS, INC. a Delaware corporation Renewable Secured Debentures The information contained in this prospectus supplement amends and updates the prospectus dated May 15, 2012 (relating to our post-effective amendment to registration statement on Form S-1/A, filed with the SEC on May 14, 2012) (SEC File Nos. 333-174887 and 333-174887-01), and should be read in conjunction therewith. GWG Life Settlements, LLC, a Delaware limited liability company and wholly owned subsidiary of GWG Holdings, Inc., is also a registrant under the referenced registration statement as a guarantor of the Renewable Secured Debentures offered hereby (the “debentures”). Please keep this prospectus supplement with your final prospectus for future reference. Investing in our debentures may be considered speculative and involves a high degree of risk, including the risk of losing your entire investment. See the “Risk Factors” section of our prospectus for the risks you should consider before buying our debentures. An investment in our debentures is not suitable for all investors. The debentures are only suitable for persons with substantial financial resources and with no need for liquidity in this investment. See the “Suitability Standards” section of our prospectus for information on the suitability standards that investors must meet in order to purchase the debentures. Capitalized terms contained in this prospectus supplement have the same meanings as in the prospectus unless otherwise stated herein. RECENT EVENTS On May 15, 2012, we filed our Quarterly Report on Form 10-Q for the period ended March 31, 2012. This prospectus supplement has been prepared to set forth certain information contained in that report. Neither the SEC nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is May 15, 2012 TABLE OF CONTENTS Page RISK RELATING TO FORWARD-LOOKING STATEMENTS 1 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 2 FINANCIAL INFORMATION 17 GWG Holdings, Inc. 220 South Sixth Street, Suite 1200 Minneapolis, MN 55402 Tel: (612) 746-1944 Fax: (612) 746-0445 i RISK RELATING TO FORWARD-LOOKING STATEMENTS Certain matters discussed in this prospectus supplement are forward-looking statements. We have based these forward-looking statements on our current expectations and projections about future events. These forward-looking statements are subject to risks, uncertainties and assumptions about our operations and the investments we make, including, among other things, factors discussed in the “Risk Factors” section of our prospectus and the following: · changes in the secondary market for life insurance; · our limited operating history; · the valuation of assets reflected on our financial statements; · the reliability of assumptions underlying our actuarial models; · our reliance of debt financing; · risks relating to the validity and enforceability of the life insurance policies we purchase; · our reliance on information provided and obtained by third parties; · federal and state regulatory matters; · additional expenses, not reflected in our operating history, related to being a public reporting company; · competition in the secondary life insurance market; · the relative illiquidity of life insurance policies; · life insurance company credit exposure; · economic outlook; · performance of our investments in life insurance policies; · financing requirements; · litigation risks; and · restrictive covenants contained in borrowing agreements. Some of the statements in this prospectus supplement that are not historical facts are “forward-looking” statements. Forward-looking statements can generally be identified by the use of words like “believes,” “could,” “possibly,” “probably,” “anticipates,” “estimates,” “projects,” “expects,” “may,” “will,” “should,” “seek,” “intend,” “plan,” “consider” or the negative of these expressions or other variations, or by discussions of strategy that involve risks and uncertainties. All forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual transactions, results, performance or achievements to be materially different from any future transactions, results, performance or achievements expressed or implied by such forward-looking statements. The cautionary statements set forth in the “Risk Factors” section and elsewhere in the prospectus, and in this prospectus supplement, identify important factors with respect to such forward-looking statements due to the life insurance focus of our business. 1 We base these forward-looking statements on current expectations and projections about future events and the information currently available to us.Although we believe that the assumptions for these forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate.Consequently, no representation or warranty can be given that the estimates, opinions, or assumptions made in or referenced by this prospectus supplement will prove to be accurate.We caution you that the forward-looking statements in the prospectus and this prospectus supplement are only estimates and predictions.Actual results could differ materially from those anticipated in the forward-looking statements due to risks, uncertainties or actual events differing from the assumptions underlying these statements.These risks, uncertainties and assumptions include, but are not limited to, those discussed in the prospectus and this prospectus supplement. Although federal securities laws provide a safe harbor for forward-looking statements made by a public company that files reports under the federal securities laws, this safe harbor is not available to certain issuers, including issuers that do not have their equity traded on a recognized national exchange or the Nasdaq Capital Market. Our common stock does not trade on any recognized national exchange or the Nasdaq Capital Market. As a result, we will not have the benefit of this safe harbor protection in the event of any legal action based upon a claim that the material provided by us contained a material misstatement of fact or was misleading in any material respect because of our failure to include any statements necessary to make the statements not misleading. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Note: The following discussion and analysis of the financial condition and results of operations of the Company are derived from our Quarterly Report on Form 10-Q for the period ended March 31, 2012, filed with the SEC on May 15, 2012. Other than our inclusion of detail regarding our life insurance policy portfolio (see the caption below “—Life Insurance Portfolio Detail”) that updates information included in the prospectus, we have not attempted to update this discussion in any way. As indicated in that report, this discussion and analysis is based on the beliefs of our management, as well as assumptions made by, and information currently available to, our management. The statements in this discussion and analysis concerning expectations regarding our future performance, liquidity and capital resources, as well as other non-historical statements in this discussion and analysis, are forward-looking statements. See “Risks Relating to Forward-Looking Statements” above. These forward-looking statements are subject to numerous risks and uncertainties. Our actual results could differ materially from those suggested or implied by any forward-looking statements. You should read the following discussion in conjunction with our condensed consolidated financial statements and related notes beginning at page F-1 of this prospectus supplement, as well as our consolidated financial statements and related notes contained within the prospectus. Overview We are engaged in the emerging secondary market for life insurance policies. We acquire life insurance policies in the secondary market from policy owners desiring to sell their policies at a discount to the face value of the insurance benefit. Once we purchase a policy, we continue paying the policy premiums in order to ultimately collect the face value of the insurance benefit. We generally hold the individual policies to maturity, in order to ultimately collect the policy’s face value upon the insured’s mortality. Our strategy is to build a profitable and large (greater than 300 policies) portfolio of policies that is diversified in terms of insurance carriers and the medical conditions of insureds. We believe that diversification among insurers and medical conditions will lower our overall risk exposure, and that a larger number of individual policies (diversification in overall number) will provide our portfolio with greater actuarial stability. In the first quarter of 2012, we recognized no revenue from the receipt of policy benefits. Revenue recognized from the change in fair value of our life insurance policies, net of premiums and carrying costs, was $601,768. Interest expense, including amortization of the deferred financing costs, was $1,999,564 for the three months ended March 31, 2012, and selling, general and administrative expenses during the period were $1,452,102. Our net loss for the three months ended March 31, 2012 was $(2,152,829). 2 Critical Accounting Policies Other than (i) our change to the discount rate we use to estimate the fair value of our investment in life insurance policies (see below), (ii) our election under Section 107 of the Jumpstart Our Business Startups Act of 2012 (JOBS Act) (see below), and (iii) our determination that estimates relating to deferred income taxes comprise a critical accounting policy (see below), there were no changes in our critical accounting policies during the covered quarter. A discussion of these critical accounting policies and estimates can be found in notes 1 and 4 to our condensed consolidated financial statements. Fair Value of Life Insurance Policies We estimated the fair value of the life insurance policies using our valuation model as of March 31, 2012.This includes reviewing our assumptions for discount rates and life expectancies as well as incorporating current information for premium payments and the passage of time.The table below provides the discount rate used for the fair value of the life insurance policies for the period ending: March 31, 2012 March 31, 2011 13.45% 13.31% The Company engaged a third party, Model Actuarial Pricing Systems (MAPS), to prepare a third-party valuation of our life settlement portfolio. MAPS owns and maintains the portfolio pricing software used by the Company. MAPS processed policy data, future premium data, life expectancy data, and other actuarial information supplied by the Company to calculate a net present value for our portfolio using the specified discount rate of 13.45%. MAPS independently calculated the net present value of our portfolio of 181 policies to be $128,112,092, which is the same carrying value used by the Company on its balance sheet as of March 31, 2012, and furnished the Company with a letter documenting its calculation. JOBS Act On April 5, 2012, the Jumpstart Our Business Startups Act of 2012, or JOBS Act, was enacted. Section 107 of the JOBS Act provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act of 1933 for complying with new or revised accounting standards. This means that an “emerging growth company” can delay the adoption of certain accounting standards until those standards would apply to private companies. We have elected to delay such adoption of new or revised accounting standards and, as a result, we may not comply with new or revised accounting standards at the same time as other public reporting companies that are not “emerging growth companies.” This exemption will apply for a period of five years following our first sale of common equity securities under an effective registration statement or until we no longer qualify as an “emerging growth company” as defined under the JOBS Act, whichever is earlier. Deferred Income Taxes FASB ASC 740, Income Taxes, requires the Company to recognize deferred tax assets and liabilities for the future tax consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. A valuation allowance is established for any portion of deferred tax assets that is not considered more likely than not to be realized. This evaluation requires the Company to evaluate positive and negative evidence regarding the potential ability to realize the deferred tax asset, including scheduled reversals of deferred tax liabilities and tax planning strategies. The Company has provided a valuation allowance against the deferred tax asset related to a note receivable because it believes that, when realized for tax purposes, it will result in a capital loss that will not be utilized because the Company has no expectation of generating a capital gain within the applicable carry-forward period. Therefore, the Company does not believe that it is more likely than not that the deferred tax asset will be realized. A valuation allowance is required to be recognized to reduce deferred tax assets to an amount that is more likely than not to be realized. Realization of deferred tax assets depends upon having sufficient past or future taxable income in periods to which the deductible temporary differences are expected to be recovered or within any applicable carryback or carryforward periods. The Company believes that it is more likely than not that it will be able to realize all of its deferred tax assets other than that which is expected to result in a capital loss. 3 Principal Revenue and Expense Items We earn revenues from two primary sources as described below. Policy Benefits Realized. We recognize and record revenues for amounts received in excess of carrying value upon the receipt of the face value of the policy benefits paid upon the mortality of an insured. We generally collect the face value of the life insurance policy from the insurance company typically within 45 days of the insured’s mortality. Change in Fair Value of Life Insurance Policies. We have elected to carry our investments in life insurance policies at fair value in accordance with ASC 325-30, Investments in Life Insurance Contracts. Accordingly, we value our investments in life insurance policies each reporting period in accordance with the fair value principles discussed herein, which includes the payment of premiums for such period. Our main components of expense are summarized below. Selling, General and Administrative Expenses. We recognize and record expenses incurred in the operations of the purchasing and servicing of life insurance policies. These expenses include legal, salaries, and sales and marketing expenditures. Interest Expense. We recognize and record interest expenses associated with the costs of financing our life insurance portfolio for the current period. These expenses include interest amounts paid to our senior lender under our revolving credit facility, as well as all interest paid on our debentures and other outstanding indebtedness such as our subsidiary secured notes and dividends on preferred stock. When we issue long-term indebtedness, we amortize the costs associated with such indebtedness over the outstanding term of the financing, and consider it interest expense. Results of Operations—Three Months Ended March, 31 2012 Compared to Three Months Ended March 31, 2011 The following is our analysis of the results of operations for the periods indicated below. This analysis should be read in conjunction with our consolidated financial statements and related notes. Revenue. No revenue was recognized from the receipt of policy benefits during the three months ended March 31, 2012 and 2011. Revenue recognized from the change in fair value of our life insurance policies, net of premiums and carrying costs, was $601,768 for the three months ended March 31, 2012, compared to $5,357,641 for the same period in 2011. During the three month period ended March 31, 2011, we purchased a higher volume of life insurance policies than we did during the same period in 2012, due to filing the registration statement for our Renewable Secured Debentures. In each case, the increases in fair value were due to the discount rates we use to calculate the net present value of cash flows expected from our portfolio of life insurance policies. The discount rate incorporates current information about market interest rates, the credit exposure to the insurance company that issued the life insurance policy and our estimate of the risk premium an investor in the portfolio would require. The discount rate used for the fair value of the life insurance policies we own was 13.45% as of March 31, 2012, compared to 13.31% for the same period ending in 2011. Expenses. Interest expense, including amortization of the deferred financing costs, was $2,438,414 for the three months ended March 31, 2012 compared to $1,284,189 for the same period in 2011, an increase of $1,154,225. The increase in interest expense was due to increased average debt outstanding during 2012 as compared to the same period in 2011, which debt was issued to purchase life insurance policies. Selling, general and administrative expenses were $1,456,963 for the three months ended March 31, 2012, compared to $873,407 for the same period in 2011, an increase of $583,556. This increase is mostly due to higher legal, professional fees, and licenses and registrations associated with our offering of debentures and being a public reporting company. Income Tax Expense. The Company was a pass-through entity for federal income tax purposes through June 10, 2011. As a result, no income tax provision has been included in these consolidated financial statements through June 10, 2011, as the related income or loss of the Company was required to be reported by the respective members on their income tax returns. The Company, as permitted under Delaware state law, changed its legal structure from a limited liability company to a corporation effective June 10, 2011. Since the conversion, the Company reports its income or loss on its own tax returns and is responsible for any related taxes. 4 Income tax benefit was $1.1 million for the three months ended March 31, 2012.The effective tax rate for the three months ended March 31, 2012, was 34.6%, compared to a pro-forma rate of 39.3% for the three months ended March 31, 2011. Liquidity and Capital Resources Historically, we have funded our operational expenditures for the management of our business primarily through origination fees derived from the purchase of life insurance policies, and we have funded the acquisition, servicing and financing of our life insurance policy portfolio through various forms of debt financing. The origination fee we charge is generally one to four percent of the face value of a life insurance policy’s benefit and is charged and received by us when we acquire the related policy. The origination fee we charge is calculated into the total purchase price we pay for a life insurance policy, but is a separate transaction that is not netted against the purchase price we pay to a seller of an insurance policy. During the three months ended March 31, 2012, we generated cash flows of $148,200 from origination fees. Profit from intra-company origination fees for life insurance policies retained by the Company are eliminated from our consolidated statements of operations. As such, the origination fees collected under our life insurance policy financing arrangements are reflected in our consolidated statements of cash flows as cash flows from financing activities. See “—Cash Flows” below for further information. We determine the purchase price of life insurance policies in accordance with ASC 325-30, Investments in Insurance Contracts, using the fair value method. Under the fair value method, the initial investment is recorded at the transaction price, including direct acquisition costs. Since the origination fees are paid from a wholly owned subsidiary to the parent company, these costs are not included in the transaction price for our GAAP financial statements. For further discussion on our accounting policies for life settlements, please refer to note 1 to our consolidated financial statements. To date, we have financed our policy acquisition, servicing and related financing expenditures primarily through restricted borrowings made directly by our subsidiaries. In particular, our subsidiary GWG DLP Funding II, or DLP Funding II, has entered into a $100 million revolving credit facility with Autobahn/DZ Bank, and GWG Life Settlements, LLC, or GWG Life, has issued secured notes (referred to as “subsidiary secured notes”) (see note 7 to our consolidated financial statements). As of March 31, 2012, we owed approximately $62.5 million in principal amount on our revolving credit facility. Interest accrues on amounts borrowed under the revolving credit facility at a floating rate the weighted average of which was 2.18% per annum at March 31, 2012. As of March 31, 2012, we had the potential ability to borrow up to $37.5 million with a borrowing base of up to an additional $6.51 million available under the revolving credit facility. On that same date, we had approximately $44.7 million in principal amount of subsidiary secured notes outstanding. The weighted-average interest rate of our outstanding subsidiary secured notes at that date was 8.13%, and the weighted-average maturity at that date was 1.64 years. The subsidiary secured notes outstanding have renewal features. On June 14, 2011, the Company closed the offering to additional investors; however, existing investors may continue advancing amounts outstanding. For the three months ended March 31, 2012, we have experienced $14,678,046 in maturities, of which $13,200,010 has renewed for an additional term. This has provided us with an aggregate renewal rate of approximately 90% for investments in our subsidiary secured notes. In September 2011, we began a private placement offering of Series A Convertible Preferred Stock to accredited investors only. As of March 31, 2012, we had received $21.6 million in subscriptions for this preferred stock. These subscriptions consisted of $12.7 million in conversions of outstanding subsidiary secured notes and $8.9 million of new investments. The conversions of outstanding subsidiary secured notes reduced our total outstanding principal balance for subsidiary secured notes to $44.7 million as of March 31, 2012. We have used the proceeds from our sales of preferred stock, together with the origination fees we received, primarily to fund our operational expenditures. In February, 2012, we began issuing Renewable Secured Debentures according to the terms of SEC registration statement that became effective January 31, 2012. As of March 31, 2012, we had received $3.1 million in subscriptions for our Renewable Secured Debentures. We used a portion of the proceeds from our Renewable Secured Debentures to pay offering expenses and pay premiums on life insurance policies in our portfolio. 5 As of March 31, 2012, we had approximately $11.1 million in combined available cash and available borrowing capacity under our revolving credit facility for the purpose of purchasing additional life insurance policies, paying premiums on existing policies, paying portfolio servicing expenses, and paying principal and interest on our outstanding financing obligations. We expect to meet our ongoing operational capital needs through a combination of origination fees, unsecured working capital loans, and proceeds from financing transactions. We expect to meet our policy acquisition, servicing, and financing capital needs principally from the receipt of insurance benefit payments on our portfolio of life insurance policies, net proceeds from our offering of Renewable Secured Debentures, and from our revolving credit facility. Because we only receive origination fees when we purchase a policy, our receipt of those fees is contingent upon our consummation of policy purchases, which is, in turn, contingent upon our receipt of external funding. Despite recent adverse capital market conditions, including a prolonged credit crisis, we demonstrated continued access to credit and financing markets. Furthermore, we expect to begin receiving insurance benefit payments on our portfolio of life insurance policies as the average age of the insureds increase and mortality events occur over time—beginning in 2012 and steadily increasing until 2018. As a result of the foregoing, we estimate that our liquidity and capital resources are sufficient for our current and projected financial needs. Nevertheless, if we are unable to continue our debenture offering for any reason, and we are unable to obtain capital from other sources, we expect that our business would be materially and adversely affected as we are staffed and organized to support a larger portfolio of life insurance policies than we currently own. In addition, our business would be materially and adversely affected if we did not receive the policy benefits we forecast and if holders of our subsidiary secured notes failed to renew those notes with the frequency we have historically experienced. In such a case, we could be forced to sell our investments in life insurance policies, in order to service or satisfy our debt-related obligations and continue to pay policy premiums. Capital expenditures have historically not been material and we do not anticipate making material capital expenditures in 2012 or beyond. Debt Financings Summary We had the following outstanding debt balances as of March 31, 2012: Issuer/Borrower Principal Amount Outstanding at March 31, 2012 Weighted Average Interest Rate GWGHoldings,Inc. $ % GWG Life Settlements, LLC % GWG DLP Funding II, LLC % Total $ % Our total credit facility and other indebtedness balance as of March 31, 2012 was $110,508,537. The total outstanding face amount under our subsidiary secured notes outstanding at March 31, 2012 was $44,777,537, less unamortized selling costs of $1,018,876, resulting in a carrying cost of $43,758,661. The total outstanding face amount of Renewable Secured Debentures outstanding at March 31, 2012 was $3,231,000 less unamortized selling costs of $169,127, resulting in a carrying cost of $3,061,873. Financing was used to purchase and maintain our portfolio of life insurance policies. The fair value of our investments in life insurance policies of $128,112,092 plus our cash balance of $4,548,766 and our restricted cash balance of $1,569,464, totaled $134,230,322, representing an excess of portfolio assets over secured indebtedness of $23,721,785 at March 31, 2012. Cash Flows The payment of premiums and servicing costs to maintain life insurance policies represents our most significant requirement for cash disbursement. When a policy is purchased, we are able to calculate the minimum premium payments required to maintain the policy in-force. Over time as the insured ages, premium payments will increase; however, the probability of actually needing to pay the premiums decreases since mortality becomes more likely. These scheduled premiums and associated probabilities are factored into our expected internal rate of return and cash-flow modeling. Beyond premiums, we incur policy servicing costs, including annual trustee and tracking costs, and debt servicing costs, including principal and interest payments. Until we receive proceeds from the policy benefits, we intend to pay these costs from our credit facility and through the issuance of debt. We presently expect that by 2014, the cash inflows from the receipt of policy benefits will exceed the premium obligations on the remaining life insurance policies held within the portfolio. However, because our revolving credit facility matures on July 15, 2013, we believe we will need to refinance our revolving credit facility, either through renewal or replacement, when it comes due. Pending the due date or refinancing of our revolving credit facility, we expect that proceeds from our life insurance policies will first be used to satisfy our obligations under that facility, as required by the revolving loan agreement. We expect to begin servicing and paying down our outstanding indebtedness from these cash flows when we receive payments from the policy benefits. 6 The amount of payments that we will be required to make over the next five years to cover the payment of premiums and servicing costs to maintain life insurance policies is set forth in the table below. Year Premiums and Servicing $ Total $ The significant majority of insurance policies owned by us are subject to a collateral arrangement with the agent to our revolving credit lender, as described in notes 2 and 7 to the condensed consolidated financial statements. Under this arrangement, collection and escrow accounts are used to fund purchases and premiums of the insurance policies and to pay interest and other charges under our revolving credit facility. The lender and its agent must authorize all disbursements from these accounts, including any distributions to GWG Life. Distributions are limited to an amount that would result in the borrowers (GWG DLP Funding II, LLC, GWG Life Settlements, LLC, and GWG Holdings, Inc) realizing an annualized rate of return on the equity funded amount for such assets of not more than 18%, as determined by the agent. After such amount is reached, the credit agreement requires that excess funds be used to fund repayments or a reserve account in a certain amount before any additional distributions may be made. In the future, these arrangements may restrict the cash flows available for payment of principal and interest on our debt obligations. Inflation Changes in inflation do not necessarily correlate with changes in interest rates. We presently do not foresee any material impact of inflation on our results of operations in the periods presented in our condensed consolidated financial statements. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Credit Risk We review the credit risk associated with our portfolio of life insurance policies when estimating its fair value. In evaluating the policies’ credit risk we consider insurance company solvency, credit risk indicators, economic conditions, on-going credit evaluations, and Company positions. We attempt to manage our credit risk related to life insurance policies typically by purchasing policies issued only from companies with an investment grade credit rating by either Standard & Poor’s, Moody’s, or A.M. Best Company. As of March 31, 2012, 91.2% of our life insurance policies were issued by companies rated “A” or better by Standard & Poor’s. Our overall credit risk is subject to rapid changes that may be unforeseen and could result in immediate increased losses and material adjustments to the fair value of our portfolio of life insurance policies. 7 Interest Rate Risk Our credit facility is floating-rate financing. In addition, our ability to offer interest rates that attract capital (including in the offer and sale of renewable secured debentures) is generally impacted by prevailing interest rates. Furthermore, while our other indebtedness provides us with fixed-rate financing, our debt coverage ratio is calculated in relation to our total cost of financing. Therefore, fluctuations in interest rates impact our business by increasing our borrowing costs, and reducing availability under our debt financing arrangements. Furthermore, we calculate our portfolio earnings based upon the spread generated between the return on our life insurance portfolio and the cost of our financing. As a result, increases in interest rates will reduce the earnings we expect to achieve from our investments in life insurance policies. Non-GAAP Financial Measures We use non-GAAP financial measures when evaluating our financial results, for planning and forecasting purposes, and for maintaining compliance with covenants contained in our borrowing agreements. Non-GAAP financial measures disclosed by management are provided as additional information to investors in order to provide them with an alternative method for assessing our financial condition and operating results. These non-GAAP financial measures are not in accordance with GAAP and may be different from non-GAAP measures used by other companies, including other companies within our industry. This presentation of non-GAAP financial information is not meant to be considered in isolation or as a substitute for comparable amounts prepared in accordance with GAAP. See the notes to our consolidated financial statements and related notes, and our audited financial statements contained within the prospectus. We have elected to carry our investments in life insurance policies at fair value in accordance with ASC 325-30, Investments in Life Insurance Contracts. Accordingly, we value our investments in life insurance policies at the conclusion of each reporting period in accordance with GAAP fair value accounting principles. In addition to GAAP, we are required to report non-GAAP financial measures to Autobahn/DZ Bank under certain financial covenants made to that lender under our revolving credit facility. As indicated above, we also use non-GAAP financial reporting to manage and evaluate the financial performance of our business. GAAP-based fair value accounting imports subjective financial market volatility into our financial reporting by requiring management to estimate the value of our assets as if they were sold in an orderly transaction between market participants at the measurement date based upon prevailing conditions supported by little or no market activity that is readily observable. However, we believe one of the key attractions for purchasing life insurance policies is the non-correlated nature of the returns to be derived from such policies. Therefore, in contrast to a GAAP-based fair valuation, we can accrue for the actuarial gain occurring within life insurance policies at the expected internal rate of return based on statistical mortality probabilities for an insured (using primarily the insured’s age, sex and smoking status). The expected internal rate of return tracks actuarial gain occurring within the policies according to mortality tables as the ages of insureds increase. By comparing the actuarial gain accruing within our life insurance policies against our costs in the same period, we manage and evaluate the financial profitability of our business. We use this information to balance our life insurance policy purchasing and manage our capital structure, including the issuance of debt under our revolving credit agreement and utilization of our other sources of capital, and to monitor our compliance with borrowing covenants. We believe that these non-GAAP financial measures provide information that is useful for investors to understand period-over-period operating results separate and apart from fair value items that may, or could, have a disproportionately positive or negative impact on results in any particular period. Our revolving credit facility requires us to maintain an “excess spread,” which is the difference between (i) the weighted average of our expected internal rate of return of our portfolio of life insurance policies and (ii) the weighted average of our credit facility’s interest rate. In addition, our credit facility requires us to maintain a “tangible net worth” and “positive net income” each of which are calculated on an adjusted non-GAAP basis by recognizing the accrual of value at the expected internal rate of return of the policies we own, without regard to GAAP-based fair value. 8 Excess Spread. Our revolving credit facility requires us to maintain a 2.00% “excess spread” between our weighted-average expected internal rate of return of our portfolio of life insurance policies and the credit facility’s interest rate. A presentation of our excess spread and our total excess spread is set forth below. Management uses the “total excess spread” to gauge expected profitability of our investments, and uses the “excess spread” to monitor compliance with our borrowing covenants. At March 31, At December 31, Weighted-average expected IRR (1) % % Weighted-average revolving credit facility interest rate (2) % % Excess spread (3) % % Total weighted-average interest rate on indebtedness for borrowed money (4) % % Total excess spread % % This represents the weighted-average expected internal rate of return of the life insurance policies as of the measurement date based upon our investment cost basis of the insurance policies and the expected cash flows from the life insurance portfolio. Our investment cost basis is calculated as our cash investment in the life insurance policies, without regard to GAAP-based fair value measurements, and is set forth below: As of March 31, As of December 31, GAAP fair value $ $ Unrealized fair value gain (A) ) ) Adjusted cost basis increase (B) Investment cost basis (C) $ $ (A) This represents the reversal of cumulative unrealized GAAP fair value gain of life insurance policies. (B) Adjusted cost basis is increased to include those acquisition and servicing expenses that are not capitalized by GAAP. (C) This is the full cash investment cost basis in life insurance policies from which our expected internal rate of return is calculated. This is the weighted-average revolving credit relating to our revolving credit facility interest rate as of the measurement date. We must maintain an excess spread of 2.00% relating to our revolving credit facility to maintain compliance under such facility. Represents the weighted-average interest rate paid on all outstanding indebtedness as of measurement date, determined as follows: Outstanding Indebtedness As of March 31, As of December 31, Revolving credit facility $ $ Subsidiary secured notes Renewable secured debentures - Total $ $ InterestRatesonIndebtedness: Revolving credit facility % % Subsidiary secured notes % % Renewable secured debentures % N/A Weighted-average interest rates on indebtedness % % 9 AdjustedTangibleNetWorth.Our revolving credit facility requires us to maintain a tangible net worth in excess of $5 million calculated on an adjusted non-GAAP basis.We calculate the adjusted tangible net worth by recognizing the accrual of value at the expected internal rate of return of the policies we own without regard to fair value. As of March 31, As of December 31, GAAP net worth (1) $ $ Less intangible assets ) ) GAAP tangible net worth Unrealized fair value gain (2) ) ) Adjusted cost basis increase (3) Accrual of unrealized actuarial gain (4) Total adjusted non-GAAP tangible net worth (5) $ $ Includes termination of redeemable member’s interest prior to corporate conversion and preferred stock classified as temporary equity. Reversal of cumulative unrealized fair value gain or loss of life insurance policies. Adjusted cost basis is increased by acquisition and servicing expenses which are not capitalized under GAAP. Accrual of cumulative actuarial gain at expected internal rate of return based on investment cost basis. We must maintain a total adjusted non-GAAP tangible net worth of $5 million to maintain compliance with our revolving credit facility with DZ Bank/Autobahn. Adjusted Net Income. Our credit facility requires us to maintain a positive net income calculated on an adjusted non-GAAP basis. We calculate the adjusted net income by recognizing the accrual of value at the expected internal rate of return of the policies we own without regard to fair value. Three Months Ended March 31, 2012 March 31, 2011 GAAP net income $ ) $ Unrealized fair value gain (1) ) ) Adjusted cost basis increase (2) Accrual of unrealized actuarial gain (3) Total adjusted non-GAAP income (5) $ $ Reversal of unrealized fair value gain of life insurance policies for current period. Adjusted cost basis is increased to include those acquisition and servicing expenses which are not capitalized by GAAP. Accrual of actuarial gain at expected internal rate of return based on investment cost basis for the period. Represents adjusted non-GAAP income from the life insurance portfolio sold on November 1, 2010 owned by GWG DLP Funding, LLC and financed by WestLB AG. This entity was deconsolidated in our GAAP consolidated financial statements, but consolidated for our total adjusted non-GAAP Income measurement. We must maintain a positive consolidated net income, calculated on a non-GAAP basis, to maintain compliance with our revolving credit facility with DZ Bank/Autobahn. 10 Life Insurance Portfolio Detail The following information provides detail regarding our portfolio of life insurance policies as of March 31, 2012 and updates the similar detail contained within the prospectus as of December 31, 2011. Our portfolio of life insurance policy portfolio as of March 31, 2012 is summarized and set forth below: Life Insurance Portfolio Summary Total portfolio face value of policy benefits $ 482,455,081 Average face value per policy * $ 2,665,498 Average face value per insured life * $ 2,871,756 Average age of insured (yrs) * Average life expectancy estimate (yrs) * Total number of policies Demographics 62% Males; 38% Females Number of smokers No insureds are smokers Largest policy as % of total portfolio 2.07% Average policy as % of total portfolio 0.55% Average Annual Premium as % of face value 3.25% *Averages presented in the table are weighted averages. The table below sets forth the primary disease categories of our portfolio as of March 31, 2012: Primary Disease Category Policy Benefits % Cancer $ 5 % Cardiovascular 23 % Cerebrovascular 7 % Dementia 5 % Diabetes 7 % Multiple 16 % Neurological Disorders 3 % No Disease 13 % Other 16 % Respiratory Diseases 5 % Total Policy Benefits $ % The primary disease category represents a general category of impairment. Within the primary disease category, there are a multitude of sub-categorizations defined more specifically by ICD-9 codes.For example, a primary disease category of cardiovascular includes sub-categorizations such as atrial fibrillation, heart valve replacement, coronary atherosclerosis, etc.In addition, individuals may have more than one ICD-9 codes describing multiple medical conditions within one or more primary disease categories.Where an individual’s ICD-9 codes indicate medical conditions in more than one primary disease categories, we categorize the individual as having multiple primary disease categories. We expect to continue to develop and refine our identification and tracking on the insured individuals medical conditions as we manage our portfolio of life insurance policies. 11 Life Insurance Portfolio (as of March 31, 2012) Face Value Ben. Amt. $ Sex Insured Current Age (years)(1) Est. Life Expectancy (months) (2) Insurance Company Ins. Co. S&P Rating F 86 Massachusetts Mutual Life Insurance Company AA+ M 75 Jefferson-Pilot Life Insurance Company AA- F 81 AXA Equitable Life Insurance Company AA- F 81 John Hancock Life Insurance Company (U.S.A) AA- M 84 John Hancock Life Insurance Company (U.S.A) AA- M 84 John Hancock Life Insurance Company (U.S.A) AA- M 79 Protective Life Insurance Company AA- M 84 Jefferson-Pilot Life Insurance Company AA- M 77 Jefferson-Pilot Life Insurance Company AA- F 85 Sun Life Assurance Company of Canada (U.S.) BBB+ F 81 American General Life Insurance Company A+ F 84 Transamerica Life Insurance Company AA- M 87 John Hancock Life Insurance Company (U.S.A) AA- M 75 John Hancock Life Insurance Company (U.S.A) AA- F 86 American General Life Insurance Company A+ M 75 John Hancock Life Insurance Company (U.S.A) AA- M 82 Transamerica Life Insurance Company AA- M 84 Transamerica Life Insurance Company AA- M 84 Transamerica Life Insurance Company AA- M 75 Metropolitan Life Insurance Company AA- F 83 Transamerica Life Insurance Company AA- F 79 Transamerica Life Insurance Company AA- F 80 Jefferson-Pilot Life Insurance Company AA- M 76 Transamerica Life Insurance Company AA- M 86 Pacific Life Insurance Company A+ M 78 AXA Equitable Life Insurance Company AA- M 76 Sun Life Assurance Company of Canada (U.S.) BBB+ F 87 John Hancock Life Insurance Company (U.S.A) AA- F 82 Lincoln Benefit Life Company A+ M 72 ING Life Insurance and Annuity Company A- F 81 AXA Equitable Life Insurance Company AA- F 85 Transamerica Life Insurance Company AA- F 85 ING Life Insurance and Annuity Company A- F 83 ING Life Insurance and Annuity Company A- M 78 AXA Equitable Life Insurance Company AA- M 70 Midland National Life Insurance Company A+ M 80 Metropolitan Life Insurance Company AA- M 85 AXA Equitable Life Insurance Company AA- F 86 John Hancock Life Insurance Company (U.S.A) AA- M 78 Genworth Life Insurance Company A F 87 Jefferson-Pilot Life Insurance Company AA- 12 Face Value Ben. Amt. $ Sex Insured Current Age (years)(1) Est. Life Expectancy (months) (2) Insurance Company Ins. Co. S&P Rating M 76 Principal Life Insurance Company A M 85 John Hancock Life Insurance Company (U.S.A) AA- M 85 John Hancock Life Insurance Company (U.S.A) AA- F 81 Transamerica Life Insurance Company AA- M 79 Pacific Life Insurance Company A+ F 78 AXA Equitable Life Insurance Company AA- M 82 AXA Equitable Life Insurance Company AA- M 83 Transamerica Life Insurance Company AA- F 84 New York Life Insurance Company AA+ M 81 West Coast Life Insurance Company AA- M 70 AXA Equitable Life Insurance Company AA- M 80 American National Insurance Company A F 85 Penn Mutual Life Insurance Company AA- M 80 New York Life Insurance Company AA+ M 80 New York Life Insurance Company AA+ M 76 John Hancock Life Insurance Company (U.S.A) AA- M 75 MetLife Investors USA Insurance Company AA- M 85 AXA Equitable Life Insurance Company AA- M 81 John Hancock Life Insurance Company (U.S.A) AA- M 81 John Hancock Life Insurance Company (U.S.A) AA- M 82 John Hancock Life Insurance Company (U.S.A) AA- F 86 AXA Equitable Life Insurance Company AA- F 86 AXA Equitable Life Insurance Company AA- F 82 AXA Equitable Life Insurance Company AA- M 85 Lincoln National Life Insurance Company AA- F 81 Lincoln Benefit Life Company A+ F 82 Sun Life Assurance Company of Canada (U.S.) BBB+ M 81 Jefferson-Pilot Life Insurance Company AA- M 81 John Hancock Life Insurance Company (U.S.A) AA- M 80 Jackson National Life Insurance Company AA M 80 Jefferson-Pilot Life Insurance Company AA- M 78 AXA Equitable Life Insurance Company AA- F 78 Principal Life Insurance Company A M 75 Massachusetts Mutual Life Insurance Company AA+ M 75 Massachusetts Mutual Life Insurance Company AA+ M 76 John Hancock Life Insurance Company (U.S.A) AA- F 85 John Hancock Life Insurance Company (U.S.A) AA- F 80 AXA Equitable Life Insurance Company AA- F 82 Hartford Life and Annuity Insurance Company BBB+ F 75 Columbus Life Insurance Company AA+ M 86 Massachusetts Mutual Life Insurance Company AA+ M 84 Transamerica Life Insurance Company AA- M 70 United of Omaha Life Insurance Company A+ 13 Face Value Ben. Amt. $ Sex Insured Current Age (years)(1) Est. Life Expectancy (months) (2) Insurance Company Ins. Co. S&P Rating M 83 Massachusetts Mutual Life Insurance Company AA+ M 82 AXA Equitable Life Insurance Company AA- F 84 West Coast Life Insurance Company AA- F 84 West Coast Life Insurance Company AA- F 88 American General Life Insurance Company A+ F 85 Metropolitan Life Insurance Company AA- F 85 Metropolitan Life Insurance Company AA- M 78 AXA Equitable Life Insurance Company AA- M 77 Genworth Life Insurance Company A F 89 Pruco Life Insurance Company AA- F 80 Sun Life Assurance Company of Canada (U.S.) BBB+ M 76 Massachusetts Mutual Life Insurance Company AA+ M 80 John Hancock Life Insurance Company (U.S.A) AA- F 87 Jefferson-Pilot Life Insurance Company AA- M 82 ING Life Insurance and Annuity Company A- M 83 Jefferson-Pilot Life Insurance Company AA- M 82 ING Life Insurance and Annuity Company A- M 82 ING Life Insurance and Annuity Company A- M 80 AXA Equitable Life Insurance Company AA- M 77 Empire General Life Assurance Corporation AA- F 81 Transamerica Life Insurance Company AA- F 79 Transamerica Life Insurance Company AA- F 83 Transamerica Life Insurance Company AA- M 83 ING Life Insurance and Annuity Company A- M 83 ING Life Insurance and Annuity Company A- F 87 ING Life Insurance and Annuity Company A- M 72 Lincoln Benefit Life Company A+ M 74 U.S. Financial Life Insurance Company AA- F 77 Pacific Life Insurance Company A+ M 79 Jefferson-Pilot Life Insurance Company AA- M 85 John Hancock Life Insurance Company (U.S.A) AA- F 80 Columbus Life Insurance Company AA+ M 78 John Hancock Life Insurance Company (U.S.A) AA- F 87 Lincoln National Life Insurance Company AA- F 88 John Hancock Life Insurance Company (U.S.A) AA- F 88 Protective Life Insurance Company AA- F 81 American General Life Insurance Company A+ M 71 Massachusetts Mutual Life Insurance Company AA+ M 78 Jefferson-Pilot Life Insurance Company AA- F 86 Jefferson-Pilot Life Insurance Company AA- M 84 National Western Life Insurance Company A M 73 New York Life Insurance Company AA+ F 86 Transamerica Life Insurance Company AA- 14 Face Value Ben. Amt. $ Sex Insured Current Age (years)(1) Est. Life Expectancy (months) (2) Insurance Company Ins. Co. S&P Rating M 82 John Hancock Life Insurance Company (U.S.A) AA- M 83 John Hancock Variable Life Insurance Company AA- M 75 Transamerica Life Insurance Company AA- M 81 Pacific Life Insurance Company A+ M 80 AXA Equitable Life Insurance Company AA- M 75 AXA Equitable Life Insurance Company AA- M 76 Metropolitan Life Insurance Company AA- F 80 Phoenix Life Insurance Company BB- F 82 ING Life Insurance and Annuity Company A- M 78 AXA Equitable Life Insurance Company AA- F 82 American General Life Insurance Company A+ M 78 American General Life Insurance Company A+ F 77 Transamerica Life Insurance Company AA- F 85 Massachusetts Mutual Life Insurance Company AA+ M 71 American General Life Insurance Company A+ M 87 Columbus Life Insurance Company AA+ M 85 Lincoln Benefit Life Company A+ M 85 Penn Mutual Life Insurance Company AA- F 87 Jefferson-Pilot Life Insurance Company AA- F 86 American General Life Insurance Company A+ M 85 Union Central Life Insurance Company A+ M 79 Transamerica Life Insurance Company AA- M 85 Jefferson-Pilot Life Insurance Company AA- M 78 John Hancock Life Insurance Company (U.S.A) AA- M 85 Protective Life Insurance Company AA- M 85 Protective Life Insurance Company AA- M 85 Protective Life Insurance Company AA- F 85 AXA Equitable Life Insurance Company AA- M 84 American General Life Insurance Company A+ F 80 Jefferson-Pilot Life Insurance Company AA- F 87 Columbus Life Insurance Company AA+ M 83 AXA Equitable Life Insurance Company AA- M 83 AXA Equitable Life Insurance Company AA- M 69 Metropolitan Life Insurance Company AA- M 84 Lincoln National Life Insurance Company AA- M 72 U.S. Financial Life Insurance Company AA- F 86 Lincoln National Life Insurance Company AA- M 78 Principal Life Insurance Company A M 79 Reassure America Life Insurance Company AA- M 83 Transamerica Life Insurance Company AA- M 85 John Hancock Life Insurance Company (U.S.A) AA- M 76 Lincoln National Life Insurance Company AA- F 82 Lincoln Benefit Life Company A+ 15 Face Value Ben. Amt. $ Sex Insured Current Age (years)(1) Est. Life Expectancy (months) (2) Insurance Company Ins. Co. S&P Rating F 81 American National Insurance Company A M 81 West Coast Life Insurance Company AA- M 77 AXA Equitable Life Insurance Company AA- M 77 AXA Equitable Life Insurance Company AA- M 76 Principal Life Insurance Company A M 77 Transamerica Life Insurance Company AA- M 74 Protective Life Insurance Company AA- F 75 Transamerica Life Insurance Company AA- F 78 West Coast Life Insurance Company AA- M 73 West Coast Life Insurance Company AA- M 81 AXA Equitable Life Insurance Company AA- The insured’s age is current as of the measurement date. The insured’s life expectancy estimate is the average of two life expectancy estimates provided by independent third-party medical actuarial underwriting firms at the time of purchase, actuarially adjusted through the measurement date. 16 FINANCIAL INFORMATION GWG HOLDINGS, INC. Table of Contents Page Condensed Consolidated Balance Sheets as of December 31, 2011 and March 31, 2012 F-1 Condensed Consolidated Statements of Operations for thethree months ended March 31, 2011 and March 31, 2012 F-2 Condensed Consolidated Statement of Cash Flows for thethree months ended March 31, 2011 and March 31, 2012 F-4 Notes to Condensed Consolidated Financial Statements F-6 17 GWG HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2012 December 31, 2011 (unaudited) A S S E T S Cash and cash equivalents $ $ Restricted cash Investment in life settlements, at fair value Deferred financing costs, net Other assets TOTAL ASSETS $ $ L I A B I L I T I E S & E Q U I T Y LIABILITIES Revolving credit facility $ $ Series I Secured notes payable Secured renewable debentures - Accounts payable Accrued expenses Interest Other Deferred taxes, net TOTAL LIABILITIES CONVERTIBLE, REDEEMABLE PREFERRED STOCK (par value $0.001; shares authorized 40,000,000; shares issued and outstanding 2,901,464 and 1,881,329; liquidation preference of $21,760,980 and $14,108,772, respectively) EQUITY Common stock (par value $0.001: shares authorized210,000,000; shares issued and outstanding is9,989,000 on both March 31, 2012 and December 31, 2011) Additional paid-in capital Accumulated deficit ) ) TOTALEQUITY (DEFICIT) ) TOTAL LIABILITIES &EQUITY $ $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. F-1 GWG HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, 2012 March 31, 2011 REVENUE Gain on life settlements, net $ $ Interest and other income TOTAL REVENUE EXPENSES Employee compensation and benefits Legal and professional fees Interest expense Other expenses TOTAL EXPENSES INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX BENEFIT ) - NET INCOME (LOSS) ) NET INCOME ATTRIBUTABLE TO REDEEMABLE MEMBER’S INTEREST - ) NET INCOME (LOSS) AVAILABLE TO NONREDEEMABLE MEMBERS’ INTEREST $ ) $ EARNINGS (LOSS) PER SHARE Basic $ ) $ Diluted $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. F-2 GWG HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS – CONTINUED (unaudited) PROFORMA INFORMATION AS IF THE COMPANY HAD BEEN A CORPORATION DURING THE THREE MONTHS ENDED MARCH 31, 2011 INCOME BEFORE INCOME TAXES $ INCOME TAX EXPENSE NET INCOME $ PROFORMA EARNINGS PER SHARE ATTRIBUTABLE TO CONTROLLING INTERESTS BASIC $ FULLY DILUTED $ PROFORMA WEIGHTED AVERAGE SHARES OUTSTANDING BASIC FULLY DILUTED The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. F-3 GWG HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) Three Months Ended March 31, 2012 March 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash flows from operating activities: Gain on life settlements ) ) Amortization of deferred financing and issuance costs Deferred income taxes ) - Convertible, redeemable preferred stock dividends payable - (Increase) decrease in operating assets: Due from related parties ) Other assets ) Increase (decrease) in operating liabilities: Accounts payable ) ) Accrued interest Accrued expenses ) NET CASH FLOWS USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Investment in life settlements ) ) NET CASH FLOWS USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds from revolving credit facility Proceeds from issuance of Series I Secured notes payable Payments for redemption of Series I Secured notes payable ) ) Proceeds from issuance of secured renewable debentures - Proceeds from restricted cash Issuance of preferred stock - Payments of issuance cost for preferred stock ) - NET CASH FLOWS PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS BEGINNING OF PERIOD END OF PERIOD $ $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. F-4 GWG HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS – CONTINUED (unaudited) Three Months Ended March 31, 2012 March 31, 2011 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES Convertible, redeemable preferred stock: Non-cash conversion of Series I secured notes $ $
